Case 1:18-cv-23677-MGC Document 75 Entered on FLSD Docket 06/03/2019 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-23677-Civ-COOKE/GOODMAN

  MARK SOBOCIENSKI,

           Plaintiff,

  vs.

  STUDENT ASSISTANCE CORPORATION, et al.,

        Defendants.
  ___________________________________________/
                                           ORDER OF DISMISSAL
           THIS MATTER comes before me on Plaintiff ’s Motion for Dismissal (ECF No. 73)
  and Defendants’ Response to Plaintiff ’s Motion for Dismissal (ECF No. 74). Both parties
  agree that: 1) they have reached a settlement and executed a settlement agreement, 2) this
  action should be dismissed with prejudice, and 3) the Court should retain jurisdiction to
  enforce the terms of the settlement agreement. 1 Accordingly, the Court GRANTS Plaintiff ’s
  Motion for Dismissal and retains jurisdiction to enforce the terms of the settlement
  agreement. See Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir. 2012).
  Furthermore, the Court DISMISSES with prejudice this action, DENIES as moot all pending
  motions and Orders the Clerk to CLOSE this case.
           DONE and ORDERED in chambers, at Miami, Florida, this 3rd day of June 2019.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of Record

  1
   The Parties appear to disagree over whether to include language requiring compliance with the settlement.
  However, this overlooks the fact that the parties entered into a contract (the settlement agreement) that, by
  definition, requires the parties to comply by its terms. See e.g., Zinni v. ER Sols., Inc., 692 F.3d 1162, 1167 (11th
  Cir. 2012) (noting where a party breaches the settlement agreement and the Court retains jurisdiction, plaintiff
  must “litigate a breach of contract action or, perhaps, [] continue litigating the claims sought to be settled”). So
  the Court need not include such language in its Order of Dismissal to effectuate the parties’ intent.
